DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022, has been entered.
 
Response to Amendment
The amendment filed January 21, 2022, has been entered. Claims 1-31 remain pending in the application.   

Examiner Note
	Claim 30 includes claim amendments but the claim status indicator states “(Previously Presented)”  The status indicator should read “(Currently Amended)”.

Response to Arguments
Applicant’s arguments, see page 8 under “Objection to the Claims, filed January 21, 2022, (REPLY), with respect to 12 have been fully considered and are persuasive.  The objection of claim 12 has been withdrawn. 

Applicant’s arguments, sees page 8-13 of the REPLY, and claim amendments, with respect to claims 1-31 have been fully considered and are persuasive.  The 103 rejections  of claims 1-31 have been withdrawn. 

Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant amended claim 1 to include the limitation “a pair of electrodes configured to measure a resistance of the first adhesive layer between the pair of electrodes.”  Independent claims 30 and 31 were amended in a similar manner.  Seres discloses electrodes such as thermistors that measure resistance at the electrode but is not disclosed to measure resistance of the first adhesive layer between the pair of electrodes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781